Citation Nr: 0418546	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than August 19, 
2002, for the assignment of a 50 percent disability rating 
for depression.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date earlier than August 13, 
2002, for the assignment of a 40 percent disability rating 
for lumbosacral strain.

5.  Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an effective date earlier than August 13, 
2002 for the assignment of a 10 percent disability rating for 
gastritis.

7.  Entitlement to an effective date earlier than August 19, 
2002 for the assignment of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In a September 2000 rating decision, the RO 
confirmed and continued a 20 percent evaluation for 
lumbosacral strain; a 30 percent evaluation for depression; a 
noncompensable evaluation for gastritis; and denied 
entitlement TDIU.  The veteran appealed all of the issues.  
In January 2003, the RO granted a 40 percent evaluation for 
lumbosacral strain; a 10 percent evaluation for gastritis, a 


50 percent evaluation for depression and TDIU.  The RO also 
determined that 
entitlement to earlier effective dates for each of the 
increased evaluations and for the TDIU were not warranted.  
The veteran appealed for higher evaluations and for earlier 
effective dates.   

The veteran provided testimony at a June 2003 video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The veteran and his attorney have raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.

This appeal is REMANDED  to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims, what specific evidence, if any, he 
is expected to obtain and submit, what specific evidence will 
be retrieved by VA, and that he should provide any evidence 
in his possession that pertains to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's attorney should be 
provided with a complete copy of the 
veteran's claims file, if she continues 
to desire same.

2.  The claims file should be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent, to include obtaining all 
available treatment records.

3.  Following completion of the above, 
the RO should review the evidence and 
readjudicate the veteran's claims.  If 
any of the claims remains denied, the 
veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


